Title: To James Madison from Henry Dearborn, 4 April 1812
From: Dearborn, Henry
To: Madison, James


Sir,Washington April 4th. 1812
Having written a letter to the Secretary of War, in which I have expressed a readiness to enter on the duties of my military appointment, I take the liberty, from the conversations that have passed on the subject, of reminding you, that I shall take it for granted, that the office of collector at Boston, will be kept open until war be actually commenced, or abandoned for the present and that in the latter case, I shall expect to be replaced in the office of Collector, which I now resign. The Deputy Collector is fully competent to the duties of the office, and during the continuence of the Embargo and nonintercourse, there will be very little business excepting the coasting trade and of course there cannot, I presume, be any material objections to my propositions. I am Sir with the highest respect your Obedient Servant
H. Dearborn
